Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Authorization for Internet Communication
In the interest of compact prosecution, the Examiner recommends filing a written authorization for Internet communication.  Doing so permits the USPTO to communicate using Internet e-mail to schedule interviews or discuss other aspects of the application.  Without a written authorization in place, the USPTO cannot respond to Internet e-mail correspondence.  The preferred method of providing authorization is by filing form PTO/SB/439, available at: https://www.uspto.gov/patent/forms/forms.  See MPEP § 502.03.  Authorizations in an Internet e-mail do not have the same effect as filing the form in the record.  

Interview
In the interest of expedited prosecution, the Examiner recommends conducting an interview before filing a response to the present Office action.  He believes such an interview would help foster a mutual understanding of the respective positions of the parties, and assist in the identification of allowable subject matter or issues for appeal.  If the applicant agrees that an interview would be beneficial, please contact the Examiner to schedule one.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Cooperation is requested in correcting any errors of which the applicant may become aware.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 follows. 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 7-13 and 21-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite identifying, using the first data, a first hash value representation of a first input value entered by the first user for a first input element of the first form; receiving second data representing a second interaction by a second user with the first form; identifying, using the second data, a second hash value representation of a second input value entered by the second user for the first input element; determining variance data using differences in at least the first hash value representation and the second hash value representation; determining, using at least the variance data, a first recommendation score for creating a first streamlined functionality corresponding to a functionality of the first form and the first input element; generating a ranked list of a plurality of streamlined functionalities, one of which is the first streamlined functionality, wherein the ranked list includes, for one or more of the plurality of streamlined functionalities, a corresponding form identifier, a corresponding input element identifier, and a corresponding recommendation score (claims 7, 22, and 30); determining that the variance data meets 
This judicial exception is not integrated into a practical application.  In particular, the claims recite the additional elements of receiving first data representing a first interaction by a first user with a first form of an application; receiving second data representing a second interaction by a second user with the first form (claims 7, 22, and 30); receiving third data representing a third interaction by a third user with a second form of an additional application; and receiving fourth data representing a fourth interaction by a fourth user with the second form (claims 11 and 26).  The receiving steps are recited at a high level of generality (i.e., as a general means of gathering data for use in the identifying and determining) and amount to mere data gathering, which is a form of insignificant extra-solution activity.
The claims also recite the additional elements of sending, to a computing device, the ranked list of the plurality of streamlined functionalities, the ranked list including, for the one or more of the plurality of streamlined functionalities, the corresponding form identifier, the corresponding input element identifier, and the corresponding recommendation score (claims 7, 22, and 30).  The sending is recited at a high level of generality (i.e., as a general means of outputting data) and amounts to mere data outputting, which is another form of insignificant extra-solution activity.

Even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Therefore, the claims are directed towards an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As aforementioned regarding the failure to integrate the abstract idea into a practical application, the additional elements amount to no more than insignificant extra-solution activity.  Therefore, the claims are patent ineligible.

Response to Arguments
The arguments have been fully considered.  “The Applicant respectfully submits that identifying hash value representations of input values entered by a user and determining variance data using differences in the identified hash value representations cannot be construed as making an observation, evaluation, judgment, or an opinion. 
They argue that “the ranked list cannot be considered "nominally or tangentially related to the invention’.”  (Id. at 13.)  It is the sending of the ranked list that is nominally or tangentially related to the invention.  The generating thereof is a part of the abstract idea.  The sending of the list is an “insignificant application” like the downloading of the menu in M.P.E.P. 2106.05(g)(3).     
The applicant argues that “the Examiner has not established that ‘all uses of the recited abstract idea require’ sending such a ranked list. In fact, the Examiner has not even clearly identified the ‘recited abstract idea’ which must be evaluated in this regard.”  (Id.)  Whether all uses of the aforementioned judicial exception require such sending of data is merely one opinion that examiner may consider.  M.P.E.P. 2106.05(g).  Here, assuming the Examiner were to consider  it, he opines that sending the list to an administrator is required for all claimed uses the invention.

Citation of Other Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to the instant disclosure.  For example, US 9405665 discloses that application elements of an application may be prioritized in accordance with a defined priority scheme.


Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lance Leonard Barry whose telephone number is 571-272-5856.  The examiner can normally be reached Monday-Friday 8:00-5:00 ET.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas, can be reached at 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Questions on access to the Private PAIR system should be directed to the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a 


/LANCE LEONARD BARRY/
Primary Examiner, Art Unit 2448